          Case 1:20-cv-03274-VM Document 51 Filed 11/23/20 Page 1 of 2


                                                                        Khurdayan PLLC
                                                                        60 Broad Street, 24th Fl
                                                                        New York, NY 10004
                                                                        Tel. 917-210-1066


                                                                        Rika Khurdayan, Esq.
                                                                        rika@kstechlaw.com

                                                                        November 19, 2020


TO:    Honorable Victor Marrero
       United States District Judge
       Southern District Of New York
       500 Pearl St, Suite 1610
       New York, NY 10007

       VIA ELECTRONIC MAIL TO CHAMBERS
       WITH A COPY TO DEFENDANTS


RE:    KDH Consulting Group LLC v. Iterative Capital Management L.P. et al.
       20-cv-03274 | Release of TRO Security


Dear Hon. Judge Marrero:
This office represents Plaintiff in the above-referenced matter. We appreciate all the hard work
and apologize for bothering again, but your kind guidance is required with regard to the return of
Plaintiff’s TRO bond.
By the recent order, dated November 9, 2020 (“Order,” see attached), Hon. Judge Marrero denied
Defendants’ motion to recover the security posted by Plaintiff KDH Consulting Group LLC
pursuant to Rule 65(c) of the Federal Rules of Civil Procedure (“TRO Security”). However, the
Order is silent on the requested discharge and return of the TRO Security to Plaintiff in full. This
is also logical taking into account Judge Marrero’s note in a prior order, dated June 27, 2020 (see
attached at n. 9, p. 28) addressing the TRO Security dispute:
“Given the parties' ongoing and separate dispute regarding the return of the security bond (see
0kt. Nos. 35, 36), the Court will direct Defendants to move for costs within thirty days of the date
of this Order. See Sterling Indus., Inc. v. Sheet Metal Workers' Nat'l Pension Fund, No. 14 Civ.
5956, 2015 WL 3407927, at *2-*3 (E.D.N.Y. May 27, 2015).”
Plaintiff interprets both orders as exhaustive on the issue and respectfully requests additional
guidance and clarification on the return of the TRO Security. Again, thank you for your time and
consideration.
                                                                     Sincerely,


                                                                     Rika Khurdayan, Esq.
        Case 1:20-cv-03274-VM Document 51 Filed 11/23/20 Page 2 of 2

cc:   Robert Boller
      BARNES & THORNBURG LLP
      Counsel for the Defendants
      445 Park Avenue, Suite 700
      New York, NY 10022
      rboller@btlaw.com




             Defendants are directed to respond to
             Plaintiff's request and indicate whether a
             renewed motion to recover is contemplated.
             Defendants' response is due by November 27,
             2020.
